DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims:  Claims 1-10, 13-15 are canceled. Claims 11 and 12 have been amended. Claims 16-29 are new. Claims 11, 12, 16-29 present for examination.

Withdrawn -Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 depends on itself. For examination purposes claim 12 will depend on claim 11.  Appropriate correction is required.
Withdrawn - Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-10 were rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Victor Guadalupe Medina (Elimination of Glycerol Production in Anaerobic Cultures of a Saccharomyces cerevisiae Strain Engineered To Use Acetic Acid as an Electron Acceptor). APPLIED AND ENVIRONMENTAL MICROBIOLOGY, Jan. 2010, p. 190-195). 
Medina teaches expressing a recombinant NAD+-dependent, acetylating acetaldehyde dehydrogenase (EC 1.2.1.10) from Escherichia coli into a gpdl, gpd2 strain of S. cerevisiae to complete the linear pathway for acetic acid reduction to ethanol via an NAD+-dependent acetylating acetaldehyde dehydrogenase (EC 1.2.1.10) from Escherichia coli. This enzyme (acetylating acetaldehyde dehydrogenase), is encoded by the E. coli mhpF gene which catalyzes the reaction acetaldehyde + NAD+ + coenzyme A <-> acetyl coenzyme A + NADH + H+. It is noted that the amino acid sequence of this enzyme is SEQ ID NO: 2. Medina et al also teach that S. cerevisiae genome contains genes encoding acetyl coenzyme A (acetyl-CoA) 

Applicant's argument regarding the priority application has be considered and found persuasive. The rejection is withdrawn.

Withdrawn - Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11, 13-15 were rejected under 35 U.S.C. 103(a) as being unpatentable over Victor Guadalupe Medina (Elimination of Glycerol Production in Anaerobic Cultures of a Saccharomyces cerevisiae Strain Engineered To Use Acetic Acid as an Electron Acceptor. APPLIED AND ENVIRONMENTAL MICROBIOLOGY, Jan. 2010, p. 190-195) in view of Chen et al (Structural analysis of the acetaldehyde dehydrogenase activity of Entamoeba histolytica alcohol dehydrogenase 2 (EhADH2), a member of the ADHE enzyme family. Molecular & Biochemical Parasitology 137 (2004) 201-205). The teachings of Medina et al are discussed above. Claims 1-11, 13-15 encompass transgenic yeast cells comprising one or more recombinant heterologous nucleic acids encoding NAD+-dependent acetylating acetaldehyde dehydrogenase (EC 1.2.1.10) (SEQ ID NO: 2 or 29) or a sequence that is at least 90% identical hereto, and NAD+ dependent alcohol dehydrogenase activity (EC 1.1.1.1), wherein said yeast cells lack or have a diminished enzymatic activity required for glycerol synthesis compared to wild type cells. The yeast cells further lack or have reduced NADH-dependent glycerol synthesis . 
Medina et al teach glycerol formation is required for re-oxidation of NADH during biosynthetic processes of ethanol production in anaerobic glucose-grown cultures of S. cerevisiae.  However they further teach that a different process of NADH re-oxidation that utilizes acetic acid can replace glycerol formation. Thus glycerol production during industrial production of ethanol is eliminated. To achieve this they expressed a recombinant NAD+-dependent, acetylating acetaldehyde dehydrogenase (EC 1.2.1.10) from Escherichia coli into a gpdl, gpd2 strain of S. cerevisiae to complete the linear pathway for acetic acid reduction. This enzyme i.e. NAD+-dependent, acetylating acetaldehyde dehydrogenase is encoded by the E. coli mhpF gene.  
Medina et al teach that S. cerevisiae genome contains genes encoding acetyl coenzyme A (acetyl-CoA) synthetase and NAD+-dependent alcohol dehydrogenases (ADH1-5). 
Medina et al teach that the S. cerevisiae genome contains genes encoding acetyl coenzyme A (acetyl-CoA) synthetase and NAD+-dependent alcohol dehydrogenases (ADH1-5) 
What Medina et al do not teach is where the NAD+-dependent acetaldehyde dehydrogenase is from S. cerevisiae consisting of SEQ ID NO: 29.
However it would have been obvious to overexpress a heterologous/exogenous NAD+-dependent acetylating acetaldehyde dehydrogenase SEQ ID NO: 29 in the host organism i.e. S. cerevisiae to increase ethanol biosynthesis. One of ordinary skill would be motivated because S.  cerevisiae is a well-known yeast that produces the enzyme. 
Medina's disclosure teaches that lignocellulosic hydrolysates of nonfood feed stocks (e.g., energy crops and agricultural residues) to increase productivity optimizing the production of ethanol. 
Therefore at the time of the instant disclosure it would have been obvious to one of ordinary skill in the art motivated to increase production of ethanol to express these genes in a host cell such as S. cerevisiae. 
Therefore the invention of claims 1-11, 13-15 were anticipated or were prima facie obvious over the teachings of Medina et al. in view of Chen et al.

Applicant's argument regarding the priority application has be considered and found persuasive. The rejection is withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 11 of prior U.S. Patent No. 8,795,998. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of the current application are obvious over claims 1-1 of U.S. Patent No. 8,795,998. For example claim 6 of U.S. Patent No. 8,795,998 are clearly obvious over claim 9 in the instant application. It 

Claim 1-15 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of co-pending Application No. 16/409,197 (reference application). Claim 1 of the instant application is obvious over claim 1 of 16/409197Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-30 broadly encompass claims 1-15 of the instant application.
Claim 11 is obvious over claim 28 of 16/409197. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Applicants have submitted terminal disclaimers for these two references. Therefore the rejections have been withdrawn as indicated below.

Terminal Disclaimer
The terminal disclaimer filed on 06/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application No. 16/409,197 and U.S. Patent No. 8,795,998 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).


Claims 1-15 were rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of prior U.S. Patent No. 9,528,117. This is a statutory double patenting rejection.
Claims 1-15 are anticipated by claims 1-13 of U.S. Patent No. 9,528,117. Note that SEQ ID NO: 2 is the E.coli NAD+ acetylating acetaldehyde dehydrogenase encompassed in the instant claims and the claims of U.S. Patent No. 9,528,117 as this NAD+ acetylating acetaldehyde dehydrogenase enzyme is encompassed in EC 1.2.1.10. Claim 10 of U.S. Patent No. 9,528,117 anticipated claim 12 of the instant application. 
Applicants argue:

 "…Claims 1-13 of the ‘117 Patent recite that “said cell lacks enzymatic activity needed for the NADH-dependent glycerol synthesis, or said cell has a reduced enzymatic activity with respect to the NADH-dependent glycerol synthesis compared to a corresponding wild-type yeast cell; wherein at least one said NAD+-dependent acetylating acetaldehyde dehydrogenase is represented by SEQ ID NO:2 or by SEQ ID:29 or a functional homolog of SEQ ID NO:2 or SEQ ID NO:29, wherein said functional homolog has a sequence identity of at least 90% with SEQ ID NO:2 or SEQ ID NO:29; wherein said cell comprises one or more nucleic acid sequences encoding an acetyl-Coenzyme A synthetase activity (EC 6.2.1.1) and one or more nucleic acid sequences encoding NAD+-dependent alcohol dehydrogenase activity (EC 1.1.1.1), and wherein the molar ratio of acetate to carbohydrate consumed by anaerobic growth of said yeast cell is at least 0.004,” but the instant claims do not have these requirements. Thus, the same invention is not being claimed twice, and the claims do not define identical subject matter…"

Applicant's argument is carefully considered and found to be persuasive for the following reasons. The rejection under 35 U.S.C. 101 is withdrawn because the claims in U.S. Patent No. 9,528,117 encompasses the limitation of a transgenic yeast cell that lacks enzymatic activity needed for the NADH-dependent glycerol-3 phosphate dehydrogenase activity and lack the genes encoding NADH-dependent glycerol-3 phosphate dehydrogenase (E.C. 1.1.1.8), while that comprises a nucleic acid sequence that encodes an NADH-dependent glycerol-3-phophate dehydrogenase. Therefore the rejection is hereby withdrawn.

Conclusion: Claims 11-12, 16-29 are allowed.
	         Claims 1-10, 13-15 are canceled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/KAGNEW H GEBREYESUS/              Primary Examiner, Art Unit 1656                                                                                                                                                                                          August 28, 2021